DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
	Claims 1-20 are pending 
	Applicant provided information disclosure statement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer program product. 
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 8 and 16 recite the limitations of receiving, by a computing device, a request to determine a timeslot for a meeting, the request comprising a plurality of invitees and information about a meeting requester; reading, by the computing device, for each of the plurality of invitees, information about currently scheduled meetings and a profile comprising a weight assigned to the meeting requester; determining, by the computing device, for each of a plurality of candidate timeslots, an ensemble value for the candidate timeslot based on the information about the currently scheduled meetings and the weight assigned to the meeting requester for each of the plurality of invitees; and selecting, by the computing device, the timeslot for the meeting based on the ensemble values for the candidate timeslots.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and memory, the claims language encompasses a user simply determining the best time slot for a meeting. The determination is based on an ensemble value which represents probability that invitees will attend. Determining a time slot for a meeting can be done without the use of a computer and was done well before the technological age.
The claims also deal with managing invitees, scheduling and managing relationships between personnel which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, computer readable storage medium, computing device. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe how the ensemble value is calculated and what parameters effect the ensemble value such as different weights with respect to the meeting requestor. In addition, the dependent claims further describe how the system handles the various ensemble values such as only picking the highest value. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however this is not considered an additional element. 
Claim 1 further recites computing device
Claims 8 recites computer program product, computer readable storage medium, computing device, user interface, display
Claim 16 recites system, processor, memory, computer readable storage medium

When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0047-0048.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para0047-0048. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagan et al. (US20150356516A1) herein Kagan. 

Regarding claim 1 and similarly claim 16 Kagan teaches 

A computer-implemented method comprising (See abstract-A method and system for automatically setting a meeting among a plurality of participants are disclosed.) 
A system comprising: a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device (See figure 1) (See para 0034-0035- It should be noted that the 130 typically includes a processing unit (not shown) and a memory (not shown). The processing unit may include one or more processors. The one or more processors may be implemented with any combination of general-purpose microprocessors, multi-core processors, microcontrollers, digital signal processors (DSPs), field programmable gate array (FPGAs), programmable logic devices (PLDs)… The processing unit may be coupled to the memory. In an embodiment, the memory contains instructions that when executed by the processing unit results in the performance of the methods and processes described herein below). 
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory. (See figure 1) (See para 0034-0035- It should be noted that the scheduling server 130 typically includes a processing unit (not shown) and a memory (not shown). The processing unit may include one or more processors. The one or more processors may be implemented with any combination of general-purpose microprocessors, multi-core processors, microcontrollers, digital signal processors (DSPs), field programmable gate array (FPGAs), programmable logic devices (PLDs)… The processing unit may be coupled to the memory. In an embodiment, the memory contains instructions that when executed by the processing unit results in the performance of the methods and processes described herein below).

receiving, by a computing device, a request to determine a timeslot for a meeting (See para 0027-A user of a client device 120 who wishes to schedule a meeting simply needs to select the meeting's participants. Some of the participants may be designated as required and the others as optional… In response, the server 130 is configured to return a meeting invitation detailing the time and) This shows with a client device (i.e. computing device) a request is made to have a meeting. The system determines the timeslot for the meeting. 

the request comprising a plurality of invitees and information about a meeting requester (See para 0027-A user of a client device 120 who wishes to schedule a meeting simply needs to select the meeting's participants. Some of the participants may be designated as required and the others as optional) This shows the meeting is capable of having plurality of invitees. The request also has information about the meeting requestor such as information the meeting requestor wishes to have during the meeting (See para 0055- At S510, a request is received to set a meeting. The request includes at least the requested participants (mandatory or optional), meeting duration, and optionally a suggested location. In an embodiment, the request is created by a meeting organizer.) 

reading, by the computing device, for each of the plurality of invitees, information about currently scheduled meetings Examiner interprets information about the currently scheduled meetings to mean the invitees availability data (See para 0009-determine a global availability for each of the requested 125 is configured to generate an availability matrix for a user of the client device 120. The availability matrix defines, per each email account of a user, when the user is available for a meeting and is generated respective of scheduled meetings designated in one or more of the user online calendars.) This shows the availability matrix is analyzed and is made based on currently scheduled meetings in the user online calendar. 

reading, by the computing device…a profile comprising a weight assigned to the meeting requester (See para 0056-, At S520, the availability matrixes (AMs), sub-availability matrixes (SAMs), general behavior matrix (GBM), and aggregated behavior weight matrix (ABWM) generated for each of the participants, including the organizer, are obtained from the data warehouse 140. ) Examiner interprets the profile of the meeting requestor to be the various matrices which are determined for the meeting requester. These matrices have weights assigned to them, for example (See para 0060-Then, the weighted availability between the participants designated by emails ‘i’ and ‘j’ is computed as follows: WeightedAvailability(emaili,emailj)=GAMemail i +ABWM(email i ,email j )+GBMemail I where, GAM is the general availability matrix, ABWM is the aggregated behavior weight between the two participants, and GBM is the general behavior matrix for the participant designated by the email ‘i’.) 

determining, by the computing device, for each of a plurality of candidate timeslots, an ensemble value for the candidate timeslot based on the information about the currently scheduled meetings and the weight assigned to the meeting requester for each of the plurality of invitees The system determines a timeslot score (i.e. ensemble value) for potential time slot that is based on the current scheduled meetings and the weight assigned to the meeting requestor, this is done with respect to each of the plurality of invitees because the system is trying to determine a meeting for all of the invitees the requestor desired. (See para 0058-In an embodiment, S530 includes computing a score for each potential time slot based on the availability of the participants, the meeting duration, and at least one weighted availability factor set for the different participants) (See fig. 5 and para 0061-Finally, the potential time slot score for a meeting between participants (email ‘i’ and ‘j’) at a time slot ‘t’ and a meeting duration ‘d’ is computed as follows:
PotentialTimeSlotScore = ∑ x t = t t + d   WeightedAvailability email i , email j , x t) 

and selecting, by the computing device, the timeslot for the meeting based on the ensemble values for the candidate timeslots. Based on the time slot score (i.e. ensemble value) the system selects the best timeslot for the meeting. (See para 0058- A predefined number (e.g., 3) of potential time slots with the highest scores are selected. Following is an example for computing a potential time slot score for two participants (designated by their email ‘i’ and ‘j’): (See fig. 5 and para 0061-Finally, the potential time slot score for a meeting between 
PotentialTimeSlotScore = ∑ x t = t t + d   WeightedAvailability email i , email j , x t) 

Regarding claim 2 and similarly claim 17 Kagan further teaches 

wherein, for each of the plurality of candidate timeslots, the ensemble value is a probability of the plurality of invitees attending the meeting at the candidate timeslot. The system looks at time slots and gives time slot scores (i.e. ensemble scores) This ensemble score is the probability that meeting will be accepted by invitees (See abstract-  correlating the determined global availability, the aggregated behavioral availability, and the behavioral availability to result with at least one time slot having a higher acceptance probability) (See para 0029- . Based on the analysis, the server 130 is configured to determine a time slot score that would indicate the probability that the respective time slot will be acceptable by all participants.) 

Regarding claim 3 and similarly claim 18, Kagan further teaches 

wherein the selecting the timeslot comprises automatically selecting the timeslot based on a highest ensemble value. The system is run on a computer as seen in figure 1, so the selection is done automatically. The system selects time 


Regarding claim 4 and similarly claim 19, Kagan further teaches 

wherein the determining the ensemble value for the candidate timeslot comprises: for each of the plurality of invitees, the computing device calculating an ensemble contribution based on the information about the currently scheduled meetings for the invitee The system determines the time slot scores on current scheduled meetings of the invitees because it is based on the value of the availability matrix which is an ensemble contribution. This value is used in computing the time slot score (i.e. ensemble value). (See para 0028-To this end, each agent 125 is configured to generate an availability matrix for a user of the client device 120. The availability matrix defines, per each email account of a user, when the user is available for a meeting and is generated respective of scheduled meetings designated in one or more of the user online calendars.)(See para 0058-In an embodiment, S530 includes computing a score for each potential time slot based on the availability of the participants). 

and the weight assigned to the meeting requester for the invitee  The system also takes into account the weighed factor given to the meeting requestor with respect to the invitees when determining an ensemble value for a time slot. The weighed factor corresponding to the ensemble contribution as well. (See para 0056- At S520, the availability matrixes (AMs), sub-availability matrixes (SAMs), general behavior matrix (GBM), and aggregated behavior weight matrix (ABWM) generated for each of the participants, including the organizer, are obtained from the data warehouse 140. ) (See para 0060- Then, the weighted availability between the participants designated by emails ‘i’ and ‘j’ is computed as follows: WeightedAvailability(emaili,emailj)=GAMemail i +ABWM(email i ,email j )+GBMemail I where, GAM is the general availability matrix, ABWM is the aggregated behavior weight between the two participants, and GBM is the general behavior matrix for the participant designated by the email ‘i’.) 

and determining, by the computing device, the ensemble value by summing the ensemble contributions for the plurality of invitees. Based on the all values of the invitees the systems sums (i.e. aggregates) all the values when determining the time slot score (i.e. ensemble value). (See para 0058- In an embodiment, S530 includes computing a score for each potential time slot based on the availability of the participants, the meeting duration, and at least one weighted availability factor set for the different participants.) 

Regarding claim 5 and similarly claim 20, Kagan further teaches 

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is based on an organizational relationship between the invitee and the meeting requester. The weighed assigned to the meeting requestor with respect to the invitee is based on the organizational relationship with the organizer with respect to meetings (if the user attends them or declines them). (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect weights include, for example, setting a accepting a meeting, declining a meeting, rescheduling a meeting, and the like. In an embodiment, setting or accepting a meeting would positively affect the weight and declining or rescheduling a meeting would negatively affect the weight.) The weight is based on the relationship between two participants (See para 0060- ABWM is the aggregated behavior weight between the two participants,) 

Regarding claim 6, Kagan further teaches 

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is adjusted based on a subjective view of the invitee on an importance of meetings requested by the meeting requester. ). (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect weights include, for example, setting a 
Regarding claim 7, Kagan further teaches 

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is based on an external relationship between the invitee and the meeting requester. The system already teaches relationship between invitee and requester seen here (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect weights include, for example, setting a accepting a meeting, declining a meeting, rescheduling a meeting, and the like. In an embodiment, setting or accepting a meeting would positively affect the weight and declining or rescheduling a meeting would negatively affect the weight.) The weight is based on the relationship between two participants (See para 0060- ABWM is the aggregated behavior weight between the two participants,) This can also be with respect to an invitee that is external. The art is capable of looking at external invitees and not just internal ones (See para 0053-In an embodiment, the calendar unifier 420 identifies calendars associated with external emails 430 that are not 125. The external emails 430 are sent and any meeting scheduled for such emails are sent to the server 130 to create a sub-availability matrix per such email.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan et al. (US20150356516A1) herein Kagan in further view of Bathiya et al. (US20150324754A1) 

Regarding claim 8, Kagan teaches 

A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (See para 0009-  The system comprises a processing unit; and a memory, the memory containing instructions that, when executed by the processing unit, configure the system to) (See para 0035- The processing unit may be coupled to the memory. In an embodiment, the memory contains instructions that when executed by the processing unit results in the performance of the methods and processes described herein below. Specifically, the processing unit may include machine-readable media for storing software. Software shall be construed broadly to mean any type of instructions, whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise. Instructions may include code (e.g., in source code format, binary code format, executable code format, or any other suitable format of code). ) 

receive a request to determine a timeslot for a meeting (See para 0027-A user of a client device 120 who wishes to schedule a meeting simply needs to select the meeting's participants. Some of the participants may be designated as required and the others as optional… In response, the server 130 is configured to return a meeting invitation detailing the time and) This shows with a client device (i.e. computing device) a request is made to have a meeting. The system determines the timeslot for the meeting.

the request comprising a plurality of invitees and information about a meeting requester (See para 0027-A user of a client device 120 who wishes to schedule a meeting simply needs to select the meeting's participants. Some of the participants may be designated as required and the others as optional) This shows the meeting is capable of having plurality of invitees. The request also has information about the meeting requestor such as information the meeting requestor wishes to have during the meeting (See para 0055- At S510, a request is received to set a meeting. The request includes at least the requested participants (mandatory or optional), meeting duration, and optionally a suggested location. In an embodiment, the request is created by a meeting organizer.)

 for each of the plurality of invitees, read information about currently scheduled meetings Examiner interprets information about the currently scheduled meetings to mean the invitees availability data (See para 0009-determine a global availability for each of the requested participants) (See para 0028-To this end, each agent 125 is configured to generate an availability matrix for a user of the client device 120. The availability matrix defines, per each email account of a user, when the user is available for a meeting and is generated respective of scheduled meetings designated in one or more of the user online calendars.) This shows the availability matrix is analyzed and is made based on currently scheduled meetings in the user online calendar.

reading, by the computing device…a profile comprising a weight assigned to the meeting requester (See para 0056-, At S520, the availability matrixes (AMs), sub-availability matrixes (SAMs), general behavior matrix (GBM), and aggregated behavior weight matrix (ABWM) generated for each of the participants, including the organizer, are obtained from the data warehouse 140. ) Examiner interprets the profile of the meeting requestor to be the various matrices which are determined for the meeting requester. These matrices have weights assigned to them, for example (See para 0060-Then, the weighted availability between the participants designated by emails ‘i’ and ‘j’ is computed as follows: WeightedAvailability(emaili,emailj)=GAMemail i +ABWM(email i ,email j )+GBMemail I where, GAM is the general availability matrix, ABWM is the aggregated behavior weight between the two participants, and GBM is the general behavior matrix for the participant designated by the email ‘i’.)

 for each of a plurality of candidate timeslots, determine an ensemble value for the candidate timeslot based on the information about the currently scheduled meetings and the weight assigned to the meeting requester for each of the plurality of invitees  The system determines a timeslot score (i.e. ensemble value) for potential time slot that is based on the current scheduled meetings and the weight assigned to the meeting requestor, this is done with respect to each of the plurality of invitees because the system is trying to determine a meeting for all of the invitees the requestor desired. (See para 0058-In an embodiment, S530 includes computing a score for each potential time slot based on the availability of the participants, the meeting duration, and at least one 
PotentialTimeSlotScore = ∑ x t = t t + d   WeightedAvailability email i , email j , x t) 

Even though, Kagan teaches time slot scores, display, and user interface (see para 0042) it doesn’t specifically teach a display and user interface of displaying the meeting probabilities which are represented by time slot scores (i.e. ensemble score). 

However Bathiya teaches display, in a user interface, an indication of a meeting participation probability for each of the plurality of candidate timeslots based on the ensemble values (See para 0065- For example, an open timeslot having a 10% probability of a meeting is shown in very light red, while the same timeslot having a 40% probability of a meeting is shown in a medium shade of red. In that way, the shade of red changes based on the cumulative probability for all DDM meetings scheduled during a particular open timeslot.) This shows a display that shows probability scores for a meeting with respect to a shade of red. 

Kagan and Bathiya are analogous art because they are from the same problem solving area of setting up meetings. It would have been obvious to one of ordinary skill 

Regarding claim 9, the arts above teach the limitations of claim 8, however Kagan further teaches 

wherein, for each of the plurality of candidate timeslots, the ensemble value is a probability of the plurality of invitees attending the meeting at the candidate timeslot. The system looks at time slots and gives time slot scores (i.e. ensemble scores) This ensemble score is the probability that meeting will be accepted by invitees (See abstract-  correlating the determined global availability, the aggregated behavioral availability, and the behavioral availability to result with at least one time slot having a higher acceptance probability) (See para 0029- . Based on the analysis, the server 130 is configured to determine a time slot score that would indicate the probability that the respective time slot will be acceptable by all participants.) 

Regarding claim 10, the arts above teach the limitations of claim 9, however Bathiya further teaches 
further being executable by the computing device to cause the computing device to categorize the plurality of candidate timeslots into at least three groups, including a first group having a highest meeting participation probability, a second group having an intermediate meeting participation probability, and a third group having a lowest meeting participation probability. (See para 0065- Additionally, the degree of red may indicate the probability of there being a meeting during the open timeslot. For example, an open timeslot having a 10% probability of a meeting is shown in very light red, while the same timeslot having a 40% probability of a meeting is shown in a medium shade of red. In that way, the shade of red changes based on the cumulative probability for all DDM meetings scheduled during a particular open timeslot.) This shows the time slots are categorized with respect to probability. They are categorized with plurality of categories with respect to a shade of red. The red is capable of being light, medium, and dark. 

Kagan and Bathiya are analogous art because they are from the same problem solving area of setting up meetings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kagan’s invention by incorporating the method of Bathiya because Kagan can also provide the requestor with a display of the meeting probabilities. This will provide the requestor a better idea of what time slots are more probable to have a meeting. This will 

Regarding claim 11, the arts above teach the limitations of claim 10, however Bathiya further teaches 

wherein the displaying the indication of the meeting participation probability comprises using a first color or shading in the user interface to indicate the first group, using a second color or shading in the user interface to indicate the second group, and using a third color or shading in the user interface to indicate the third group. (See para 0065- Additionally, the degree of red may indicate the probability of there being a meeting during the open timeslot. For example, an open timeslot having a 10% probability of a meeting is shown in very light red, while the same timeslot having a 40% probability of a meeting is shown in a medium shade of red. In that way, the shade of red changes based on the cumulative probability for all DDM meetings scheduled during a particular open timeslot.) This shows the time slots are categorized with respect to probability and are represented with different colors. In this case it is respect to the color red. 

Regarding claim 12, the arts above teach the limitations of claim 8, however Kagan further teaches

wherein the determining the ensemble value for the candidate timeslot comprises: for each of the plurality of invitees, the computing device calculating an ensemble contribution based on the information about the currently scheduled meetings for the invitee The system determines the time slot scores on current scheduled meetings of the invitees because it is based on the value of the availability matrix which is an ensemble contribution. This value is used in computing the time slot score (i.e. ensemble value). (See para 0028-To this end, each agent 125 is configured to generate an availability matrix for a user of the client device 120. The availability matrix defines, per each email account of a user, when the user is available for a meeting and is generated respective of scheduled meetings designated in one or more of the user online calendars.)(See para 0058-In an embodiment, S530 includes computing a score for each potential time slot based on the availability of the participants). 

and the weight assigned to the meeting requester for the invitee  The system also takes into account the weighed factor given to the meeting requestor with respect to the invitees when determining an ensemble value for a time slot. The weighed factor corresponding to the ensemble contribution as well. (See para 0056- At S520, the availability matrixes (AMs), sub-availability matrixes (SAMs), general behavior matrix (GBM), and aggregated behavior weight matrix (ABWM) generated for each of the participants, including the organizer, are obtained from the data warehouse 140. ) (See para 0060- Then, the weighted 

and determining, by the computing device, the ensemble value by summing the ensemble contributions for the plurality of invitees. Based on the all values of the invitees the systems sums (i.e. aggregates) all the values when determining the time slot score (i.e. ensemble value). (See para 0058- In an embodiment, S530 includes computing a score for each potential time slot based on the availability of the participants, the meeting duration, and at least one weighted availability factor set for the different participants.) 

Regarding claim 13, the arts above teach the limitations of claim 8, however Kagan further teaches

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is based on an organizational relationship between the invitee and the meeting requester. The weighed assigned to the meeting requestor with respect to the invitee is based on the organizational relationship with the organizer with respect to meetings (if the user attends them or declines them). (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other 

Regarding claim 14, the arts above teach the limitations of claim 13, however Kagan further teaches

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is adjusted based on a subjective view of the invitee on an importance of meetings requested by the meeting requester. ). (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect weights include, for example, setting a accepting a meeting, declining a meeting, rescheduling a meeting, and the like. In an embodiment, setting or accepting a meeting would positively affect the weight and declining or rescheduling a meeting would negatively affect the weight.) This shows that the assigned weight can be adjusted as well based on actions. For example, if the invitee thinks the meeting is not important, then the invitee can decline to attend which would negatively affect the weight. 

Regarding claim 15, the arts above teach the limitations of claim 8, however Kagan further teaches

wherein, for each of the plurality of invitees, the weight assigned to the meeting requester for the invitee is based on an external relationship between the invitee and the meeting requester. The system already teaches relationship between invitee and requester seen here (See para 0068- Past, future, and specific actions are used to create the weekly ABWM 800 of each email account (participant), per any other email account (participant). Actions which affect weights include, for example, setting a accepting a meeting, declining a meeting, rescheduling a meeting, and the like. In an embodiment, setting or accepting a meeting would positively affect the weight and declining or rescheduling a meeting would negatively affect the weight.) The weight is based on the relationship between two participants (See para 0060- ABWM is the aggregated behavior weight between the two participants,) This can also be with respect to an invitee that is external. The art is capable of looking at external invitees and not just internal ones (See para 0053-In an embodiment, the calendar unifier 420 identifies calendars associated with external emails 430 that are not active on any client device running the agent 125. The external emails 430 are sent and any meeting scheduled for such emails are sent to the server 130 to create a sub-availability matrix per such email.) 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
	Brown (US20160171452A1) Discloses techniques that are described for automatically generating proposed meeting schedules. Each proposed meeting schedule can include a sequence of meetings that are scheduled sequentially such that the meetings are scheduled back to back.
	Lewis (US8065175B1) Discloses a system and method for relational scheduling of people and/or resources includes a process for relational scheduling of people and/or resources whereby a user desiring to schedule a meeting is provided the ability to designate participants and/or meeting resources desired for a meeting, and to give each desired participant and/or meeting resource an importance rating/score.
	Chakra et al. (US20090307045A1) Discloses a method for determining meeting participants in an electronic calendar comprises identifying, based on user input, a first set of participants to invite to a meeting scheduled in the electronic calendar, wherein the meeting is associated with a topic. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFA IQBAL/Examiner, Art Unit 3683